Citation Nr: 1717634	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  08-10 171	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for ameloblastoma, post jaw resection, currently rated as 20 percent disabling.

2.  Entitlement to an increased initial rating for impairment of the interalveolar nerve (fifth cranial nerve), rated as 10 percent disabling prior to July 25, 2011, and 50 percent disabling thereafter.

3.  Entitlement to an increased initial rating for residuals of right iliac crest bone and marrow graft donor site, evaluated as noncompensably disabling prior to July 25, 2011, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision (ameloblastoma, post jaw resection) and a March 2008 rating decision (impairment of the interalveolar nerve (fifth cranial nerve) and residuals of right iliac crest bone and marrow graft donor site) issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California and Denver, Colorado, respectively. 

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at an August 2010 hearing.  A transcript of the hearing is associated with the record.

During the pendency of the appeal for an increased initial rating for ameloblastoma, post jaw resection, a March 2008 rating decision awarded service connection and assigned initial ratings for impairment of the interalveolar nerve (fifth cranial nerve) and residuals of right iliac crest bone and marrow graft donor site as part of the manifestations of the ameloblastoma, post  jaw resection.  Accordingly, the Board finds that the claims are part and parcel of the claim for an increased initial rating for ameloblastoma and are included as issues on appeal.    

An August 2012 rating decision assigned a higher initial rating of 50 percent for neurological impairment, inferior alveolar nerve (fifth cranial nerve) effective July 25, 2011, the date of a VA medical examination report.  Staged ratings have been created and the issue on appeal has been characterized to reflect the assigned ratings.  In addition, an October 2012 rating decision assigned an initial rating of 10 percent for residuals, donor site and marrow graft, right iliac crest, effective July 25, 2011, the date of the VA medical examination report.  Staged ratings have been created and the issue has been characterized as shown on the title page of this decision.  

The Board remanded the issues on appeal in May 2011 and March 2015.  The case has been returned to the Board for review.

Concerning entitlement to a claim for a total rating based on individual unemployability (TDIU) due to service-connected disabilities, a June 2012 rating decision granted entitlement to a TDIU effective September 9, 2009, the date that VA received a claim for TDIU.  The Veteran did not disagree with the effective date assigned by the June 2012 rating decision.  At the time of the September 9, 2009 claim for entitlement to a TDIU, the issue of entitlement to a higher initial rating for ameloblastoma was pending, to include the subsequently granted residuals of impairment of the interalveolar nerve (fifth cranial nerve) and right iliac crest bone and marrow graft donor site.  The Board notes that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Concerning any claim for entitlement to a TDIU in connection with the increased initial rating issues on appeal, the evidence of record prior to September 9, 2009 does not reasonably raise a claim of TDIU due to the increased rating issues on appeal and the Board finds that a claim for TDIU was not raised pursuant to Rice, id., prior to September 9, 2009.  In this respect, the Board recognizes the September 29, 2005 application for entitlement to a TDIU, noting inability to work due to all disabilities.  A February 2006 rating decision denied entitlement to a TDIU, which was issued prior to any rating decision adjudicating the issue of entitlement to service connection for ameloblastoma.  The Veteran did not appeal that decision and no new and material evidence had been received within the time period to appeal that decision.  Therefore, the February 2006 rating decision is final.  38 C.F.R. § 20.1103.  From the time of that decision to the date of the September 9, 2009 claim, the Board does not find that the evidence of record reasonably raised a claim for TDIU in connection with the issues on appeal.  Indeed, the evidence concerning ability to work discussed the Veteran's ankle surgery.  Therefore, entitlement to a TDIU prior to September 9, 2009 is not on appeal and will not be discussed herein. 


FINDINGS OF FACT

1.  Even with consideration of the Veteran's functional impairment and loss, inter-incisal range has not been limited to 20 millimeters or less.

2.  Prior to July 25, 2011, impairment of the interalveolar nerve (fifth cranial nerve) manifested in moderate incomplete paralysis.  

3.  From July 25, 2011, the Veteran is in receipt of the maximum schedular rating for complete paralysis of the nerve.

4.  The scar has been tender throughout the period of the claim but not unstable or deep, and it does not cause limitation of motion or meet the area requirements.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for ameloblastoma, post jaw resection, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2016).

2.  The criteria for an increased initial rating for impairment of the interalveolar nerve (fifth cranial nerve), rated as 10 percent disabling prior to July 25, 2011, and 50 percent disabling thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2016).

3.  The criteria for an initial 10 percent rating, but no higher, for residuals of right iliac crest bone and marrow graft donor site have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The Veteran's service medical treatment records, private medical treatment records, and VA medical treatment records are associated with the claims file.  In May 2011, the Board remanded the Veteran's case, in part, to obtain the Veteran's Social Security Administration (SSA) records.  The SSA records were obtained and associated with the claims file.  In addition, the Board's May 2011 and March 2015 remands requested all outstanding VA medical treatment records.  Updated VA medical treatment records were obtained and associated with the claims file in accordance with the remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board's May 2011 remand requested that the AOJ obtain the operative report and related treatment records generated in conjunction with the Veteran's early 2010 jaw surgery.  In June 2011, the Veteran was provided a VA notice letter concerning the issues on appeal and was asked to complete and submit release forms for any private medical treatment.  The Veteran did not identify private treatment and the Board finds that the remand directive was completed.  See Stegall, 11 Vet. App. 268 (1998).  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  

Further, the Board's May 2011 remand requested that the Veteran be provided a new VA medical examination to determine the current severity of his ameloblastoma, post-jaw resection, and neurological impairment of the interalveolar nerve (fifth cranial nerve).  The examiner was asked to document the severity of both the ameloblastoma, post-jaw resection, and the neurological impairment of the interalveolar nerve (fifth cranial nerve).  The Veteran was provided a VA medical examination in July 2011, which included the clinical findings to rate the Veteran's disability, noting complete loss of sensation.  The Board recognizes that the July 2011 VA medical examiner did not complete repetitive range-of-motion testing or discuss whether flare-ups and/or repeated use would additionally limit function of the joint.  However, the Veteran was provided a subsequent VA medical examination in 2016, which included such findings.  The Board nevertheless finds that the July 2011 VA medical examination report contains probative clinical findings related to the Veteran's service-connected disabilities, which will be discussed in the decision below.  In addition, the Board's May 2011 remand requested that the Veteran be provided a VA examination to determine the current symptomatology relating to his right iliac crest bone and marrow graft donor site.  An adequate VA medical examination was provided in July 2011, which included the findings required to rate the Veteran's scar.  Stegall, 11 Vet. App. 268 (1998).

In March 2015, the Board remanded the Veteran's case for additional development.  The remand requested that VA obtain all outstanding, relevant VA and private treatment records, to include records of care received at the S. Dental Clinic, as well as any outstanding records of orthodontic or orthofacial or orofacial surgery or treatments, and neurological care.  VA notice letters were sent to the Veteran in June 2015 and December 2015, requesting that the Veteran identify and/or submit any relevant medical records.  The Veteran identified medical treatment records from Evans Army Hospital and all records were obtained and associated with the claims file.  Again, updated VA medical treatment records were obtained and associated with the claims file.  The Board's remand directive was completed.  See Stegall, 11 Vet. App. 268 (1998).  

In addition, the Board's March 2015 remand requested that the Veteran be scheduled for a new VA medical examination to determine the current symptomatology relating to his right iliac crest bone and marrow graft donor site.  It was asked that, to the extent possible, it should be coordinated with the Veteran to be conducted during an interval of flare-up of his right iliac crest bone and marrow graft donor site, to include an interval when this may affect functioning of parts underlying the iliac crest scar.  The examiner was asked to address any effect on functioning of underlying parts must be noted and evaluated as to its nature and effect on functioning, including the extent of any resulting functional impairment of the underlying part. 

In March 2015, the Board also remanded for a new VA medical examination for ameloblastoma, post-jaw resection, and impairment of the interalveolar nerve (fifth cranial nerve).  It was asked, to the extent possible, this should be coordinated with the Veteran to be conducted during cold-weather months, during an interval of flare-up of his ameloblastoma and impairment of the interalveolar nerve.  The examiner was asked to address other bodily pain conditions and how their effects may be differentiated from those of the interalveolar nerve symptoms.  The examiner was asked to address whether the Veteran's interalveolar nerve impairment includes impairment of motor function including movement of the jaw, biting, and chewing, or whether the impairment is limited to sensory function, including pain and numbness.  

An August 2015 report of general information shows that the Veteran was contacted regarding the best time to schedule his examinations.  There was no response from the Veteran.  The Board notes that the examinations were scheduled in February 2016, during the winter.  The Board finds that the Board's May 2015 remand directive was substantially completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Concerning the examination reports completed with respect to the Veteran's ameloblastoma, post-jaw resection and impairment of interalveolar nerve, the VA examination reports show that the examiner did not differentiate any other bodily pain conditions and the Veteran's service-connected disabilities.  However, the Board will attribute all reports of pain to the service-connected disabilities involving the residuals of ameloblastoma.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The February 2016 VA examination reports contain all necessary findings to rate the Veteran's disabilities in accordance with the schedular criteria and discuss impairment of motor function and sensory function, to include impact on employment.  Concerning the range of motion findings of the temporomandibular joint, the Board notes that the examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  The Board notes that the temporomandibular joint does not involve weight bearing and; therefore, such testing is not required.  In addition, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  In addition, concerning the VA medical examination for the scar provided in January 2016, the examination report contains the findings necessary to rate the disability and specifically noted that the scar did not affect function of the joint.  Therefore, the Board finds that the VA medical examinations are adequate, complied with the Board's remand directives, and the Board may proceed with a decision at this time.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  Accordingly, the Board may proceed with a decision.

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned acting VLJ explained the issue on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

General Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Ratings

Ameloblastoma, post jaw resection; Impairment of Fifth Cranial Nerve

Legal Criteria

Concerning the Veteran's ameloblastoma, post jaw resection, a June 2006 rating decision granted service connection for ameloblastoma, post jaw resection and assigned an initial 20 percent under Diagnostic Codes 9913-9905.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Under Diagnostic Code 9905, which rates limitation of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 millimeters; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters; and a 40 percent rating is warranted when the inter-incisal range is limited to 0 to 10 millimeters. Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).  

Under Diagnostic Code 9913, which rates loss of teeth, where the lost masticatory surface cannot be restored by a "suitable prosthesis," a maximum 40 percent disability rating is warranted for the loss of all teeth.  For the loss of all upper teeth or all lower teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, a 30 percent rating is warranted.  For the loss of all upper and lower posterior or upper and lower anterior teeth, a 20 percent rating is warranted.  For the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side, a 10 percent rating is warranted.  Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

As noted in the Introduction, concerning residuals of the ameloblastoma, the Veteran has been assigned staged ratings under Diagnostic Code 8205.  Prior to July 25, 2011, the Veteran was assigned an initial 10 percent rating and from July 25, 2011, the Veteran was assigned an initial 50 percent rating.  

Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Factual Background

An August 2005 operative report shows that the Veteran was diagnosed with left mandibular ameloblastoma.  The procedures performed were left mandibular continuity resection with left inferior alveolar nerve pullout.  A February 2006 operative report shows a diagnosis of mandibular ameloblastoma, status post left mandibular continuity resection.  Procedures performed included left mandibular reconstruction with cadaveric hemimandibular crib, autologous particulate bone and cancellous marrow graft, and harvest of the particulate bone and cancellous marrow graft from the left anterior superior iliac crest.  However, the Board notes that the operative report notes that the bone graft was taken from the right iliac crest.  

The Veteran was provided a VA medical examination in August 2006.  The claims file was reviewed at the time of the examination.  Concerning complaints, the Veteran stated that he was diagnosed with ameloblastoma in the left lower jaw in 2004.  He had jaw resection surgery in 2005 and had a hip graft placed in February 2006.  The Veteran stated that he lived with a constant daily pain which was a dull aching and stabbing sensation.  The Veteran stated that it bothered him to move his jaw from side to side.  He felt that he did not clench or grind his teeth.  The Veteran stated that he had difficulty chewing anything that was coarse and anything that took a long time to chew.  He often had headache pain, which he felt was sinus related.  The Veteran also related a history of numbness of the lower left chin and lip in the left mandibular resection area.  On examination, maximum opening was 32 mm with no pain.  Left lateral movement was 3 mm and right lateral movement was 7 mm and protrusive movement 3 mm.  Deviation to the left upon maximum opening.  No joint sounds were heard.  Pain upon palpation.  There was moderate wear on the anterior teeth and mild wear on the posterior teeth.  There was extraction of posterior teeth on the lower left jaw during a resection of the lower left jaw due to ameloblastoma.  There was persistent numbness extends to the midline of the lower left lip and down to the prominence of the chin and extends approximately 2 inches towards the left commissure of the mouth.  Pin and needle sensation extended an additional 2 x 1 inch from this point.  Right and left TMJ bony anatomy appeared within normal limits.  Posterior teeth of the left mandible were missing.  There was a large plate is present from the left mandibular resection in 2005 bone graft is visible from surgery in February 2006.  Diagnoses were listed as decreased range of motion due to pain, myofascial pain, resection on the left mandible, paresthesia of the left lower lip, chin cheek secondary to left mandibular resection due to ameloblastoma.  

VA medical treatment records show complaints of numbness and pain.  A February 2007 VA medical treatment record shows that the Veteran reported pain.  The Veteran's ameloblastoma had its onset in 2005 and he had left jaw replacement.  The nerve was attached to the titanium plate.  There was constant pain in the left jaw and he felt like his jaw was swollen.  Pain could be relieved when he pushed his tongue or hand against the jaw.  There was difficulty chewing and he could only eat soft foods.  He ate a lot of ice cream.  He felt self-conscious about looks-his left cheek was mildly larger than right and his speech.  The stress on right teeth was causing deterioration.  The assessment was pain in jaw and it was noted that speech therapy may be of some assist to him.  A March 2007 VA medical treatment record shows that the Veteran reported numbness and pain in lower jaw.  He stated that it had been there since his surgery for ameloblastoma.  Subjectively, the Veteran reported initial surgery in 2005 and four implants were placed on the lower left 6 to 7 months ago.  Examination showed that all four implants appeared to be healing well with no areas of swelling or infection.   

A VA Form 9 dated in March 2008 shows that the Veteran reported that he had pain in his jaw all the time, his mouth was numb, could not eat coarse food, and always bit his lip and jaw.  He stated that it was a miserable feeling and he felt like it was a busted lip exposed to the air.

An April 2010 VA dentistry note indicated that teeth # 1, 16, 17, 18, 19, 20, 21, and 30 were missing.  

The Veteran was provided a VA medical examination in July 2011 for residuals of ameloblastoma with neurologic impairment of the left fifth cranial nerve and symptoms.  From 2000 until about 2008-2009 he worked as an environmental specialist inspector for the EPA at Fort Carson.  He has not worked since June of 2008 following surgery on his left ankle due to pain with weightbearing.  Concerning ameloblastoma, he was initially diagnosed in 2003 when he presented with left lower jaw numbness and tingling.  He underwent tooth extraction in preparation for definitive surgical treatment on August 23, 2005.  He underwent a left mandibular continuity resection with left inferior alveolar nerve pull out.  He indicated he was told following this surgery that they could not reconnect the nerve and that it was severed.  This was not documented in the operative report.  The operative report indicated that after removal of the lateral aspect of the mandibular cortex, the inferior alveolar nerve was dissected free from the mandibular canal and loosely secured to the reconstruction bar that was placed after the mandibular resection in order to identify its location during any reconstruction procedure in the future.  The latter was performed February 2006 with harvest of bone, suspecting from the right anterior-superior iliac crest.  In the procedure line, it is listed as "left" but the body of the report listed it as "right" twice.  He had four separate dental implants beginning in 2006, all of which eventually turned out to be "too long and became loose" requiring removal.  These implants and the eventual definitive bridge in 2009 were performed by the Smith Dental Clinic.  He felt that ever since his initial surgery in 2004, he had difficulty with his bite malalignment causing him to bite his lip and left mandibular dysesthesias.  Intervening complications of a left ankle fusion and arthroplasty and neck injury, in addition to the jaw pain, lead to diagnosis and treatment of chronic pain.  Various medications were tried including Fentanyl patch, Methadone, OxyContin, Oxycodone, Tramadol all with untoward cognitive side effects.  He also had difficulty tolerating initial treatment with Gabapentin.  His jaw pain was generally a 7/10 to 8/10 on a constant basis.  Slight relief was afforded with pressure over the mandibular reconstruction.  It was worse with talking or chewing.  He avoided foods that require chewing or feel "coarse" such as steak, green beans or broccoli.  He had been on Gabapentin since 2005-2006.  He was followed every 3 months in the dental clinic in Colorado Springs VA for local care and x-rays.  Since the placement of the bridge, there was a sensation of something being stuck.  Intermittent gingival inflammation was noted over the last year or so.  The pain was worse in the wintertime being sharper and more frequent to an 8/10; in the summertime it can be as low as 6/10.  He had multiple short flares every day for minutes to hours with use which require pressure and rest.  The Veteran's wife indicated that the side of his face tended to look swollen at those times.  Clenching down with his teeth relieves the pain a bit.  He chewed only on the right.  His taste was intact.  He had difficulty with puckering his lips and was no longer able to kiss his wife satisfactorily as it felt "very awkward."  At this point, he could not truly differentiate the jaw pain from the cervical spine pain as they are both on the left side.  He had a gradual progressive loss of weight which he estimated to be about 40 pounds.  He estimated he was about 190 pounds.  There were notes in 2006-2007 of his weighing 215 pounds.  There was no dysphagia and no aphasia.  He had difficulty with extremes of temperature both hot and cold.  The July 2011 nerve examination showed intact sense of smell to 2 different smells.  Nerve V showed intact sensation to divisions I and II bilaterally, completely absent and dysesthetic in left division III from the angle of the mandible to the midline of the chin.  There was no Tinel's elicitable at the mandibular angle.  Nerve VII shows he was able to raise his eyebrows, but puffing out his cheeks was weak.  Nerve XII shows intact strength to sternocleidomastoid bilaterally but some weakness in left shoulder shrug (associated with cervical spine condition).  On oral examination, jaw at rest was held slightly to the right.  Maximal oral interincisal opening was 25 mm.  Lateral excursion was 4 mm to the right and left, he was unable to even achieve midline, remaining 3 mm to the right.  On visual inspection, there were no sores or bleeding on the inside buccal surface or around the gumline though there is some recession anteriorly.  There was no erythema or inflammation below the bridge.  Speech was clear and short.  The wife indicates from her perspective there was more hypophonia.  The left jaw line was tender to touch and no visible scar.  The examination report listed diagnoses of ameloblastoma status post left mandibular hemi-resection August 2005 with reconstruction February 2006, final placement of a bridge in 2009, and left inferior alveolar nerve (cranial nerve V division III) palsy with complete loss of sensation and impaired left jaw excursion.  Regarding the current severity of the ameloblastoma, jaw resection and neurologic impairment and whether the symptoms result in the ability to obtain and retain employment, the examiner noted that the Veteran reported that his sensory changes and neuropathic pain in the left jaw were present ever since the first resection surgery in 2004 without aggravation or change with subsequent surgeries involving jaw reconstruction, implant placement or bridge placement.  Degree of pain changed to some degree based on change in medical management of the pain in order to achieve the least sedating side effects.  He used medical marijuana to keep down the flares with use, but he lost his enthusiasm for eating, had a gradual loss in weight and persistent pain for which his left hand was constantly on his left mandible.  He also spoke less as this made the pain worse.  Due to the nature of his chronic pain over the jaw in the presence of other anatomic sites of chronic pain, his presentation was that of a generalized chronic pain disorder.  This would affect his ability to sleep and attend on a persistent basis in a competitive work setting full time.

The Veteran was provided a VA dental examination in February 2016.  The examiner noted that there was loss of any portion of mandible (for reasons other than periodontal disease or edentulous atrophy), loss of teeth, and oral neoplasm, noted as removal of ameloblastoma in 2005 by military oral surgeon and reconstruction.  Concerning history of the condition, the Veteran reported reconstructed left mandible due to ameloblastoma.  It was removed and reconstructed in 2005 by a military oral surgeon.  He explained how he had pain since the surgery.  He described it as a "stinging" sensation.  He did not feel that it was getting better or worse.  He found that it was helpful to put pressure with his hand on the left side of his mandible.  He occasionally took Tylenol for the pain.  He had numbness on the lower left lip and chin.  He also liked to use a "rice sock" to ease his discomfort.  He found it difficult to talk, kiss, and occasionally drooled liquids he was drinking.  The more he moved his lower lip and cheek, the more discomfort he had.  He felt that he was biting his lip more over time.  He experienced occasional spasms of his chin and lip muscles.  He had no pain or problems with the scar below his mandible from the surgery.  He avoided chewy foods due to difficulty with mastication.  He preferred chicken and fish to beef.  After the resection, the Veteran had implants placed in sites 18-21 to replace missing teeth.  #19-21 were successfully restored with implants.  #18 failed and was planned for removal.  The Veteran reported that this was due to his bone quality in the area.  He had no problems with the other implants.  Several notations were found in the record regarding the 2005 resection.  There was also evidence of a post-sensory deficit of the mental foramen after resection.  There was no description of any motor function deficit.  The examiner indicated that the Veteran had a condition involving the mandible (anatomical loss or bony injury), teeth (anatomical loss or bony injury leading to loss of any teeth), mouth, lips, tongue and disfiguring scars (anatomical loss or injury), and tumors or neoplasms.  Concerning the mandible, the examiner noted that the Veteran lost a part of the mandible, described as loss of whole or part of mandibular ramus, without loss of temporomandibular articulation on the left side.  The Veteran did not have an injury resulting in malunion or nonunion of the mandible.  Concerning maxilla, it was not applicable.  Concerning teeth, it was noted that there was loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  It was noted that the teeth were restored by suitable prosthesis.  There were missing lower teeth, # 17 - 21.  The examiner noted that the #18 implant was planned for removal due to failure to osseointegrate.  The lower left mandibular ameloblastoma was surgically removed in 2005 with titanium plate and iliac crest grafting reconstruction without recurrence.  The examiner indicated that the Veteran had a scar, but the scar was not painful and/or unstable, or that the area was greater than 6 square inches.  The Veteran's numbness was limited to the lower left lip.  He could feel sharp touch, however with much less intensity.  Imaging study completed in January 2016 showed that the implants replacing #19-21 appeared intact with no sign of PARL. Bone surrounding #18 was less radiodense than the other implants.  There was a large titanium plate fixated from left angle of mandible to chin.  The Veteran's condition impacted his ability to work.  The examiner stated that the Veteran was limited to employment that does not require lengthy speech (greater than 10 minutes at a time) or two hands.  The more he talked, the more his discomfort increased.  Also, the Veteran placed pressure on his lower left mandible with his left hand throughout his exam.  The pressure helped alleviate his discomfort.

A February 2016 VA examination report specific to temporomandibular joint (TMJ) conditions noted that the Veteran had temporomandibular joint disorder due to ameloblastoma growth, resection, and reconstruction in 2005, by a military oral surgeon.  Concerning history of the condition, the Veteran reported that he had left side TMJ discomfort, pain, and difficulty staying open for any length of time.  It was difficult for the Veteran to open for the examiner to evaluate his implants and internal anatomy today.  The examiner could not visualize the area very well due to his difficulty with opening.  The Veteran did not report flare-ups of the temporomandibular joints.  Concerning functional loss or functional impairment, the Veteran reported that he could not chew tough foods very well due to pain and weakness of his jaw.  He chewed everything on the right side and often bit his lower left lip because it was numb.  Initial range of motion of the right temporomandibular joint showed right lateral excursion of 10 millimeters and 35 millimeters was 5mm short of the normal 40mm.  Pain was noted on exam on rest/non-movement.  There was evidence of pain with chewing (mastication), there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, there was no evidence of crepitus or clicking of joints or soft tissue of the right TMJ.  Inter-incisal distance was 35 millimeters.  Concerning the left temporomandibular joint, there was left lateral excursion of 10 millimeters.  Range of motion itself contributed to functional loss and it was noted that 35 mm was 5mm short of the normal 40mm.  He experienced spasm of the lower left masseter with excursive movements.  There was pain on exam on rest/non-movement.  Range of motion exhibited pain with mouth opening, left lateral excursion.  There was no evidence of pain with chewing (mastication) and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and no evidence of crepitus or clicking of joints or soft tissue of the left TMJ.  There was painful left side to palpation.  Concerning the right temporomandibular joint, the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  Concerning the left temporomandibular joint, the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  Concerning the right temporomandibular joint, the Veteran was being examined immediately after repetitive use over time and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  With respect to the left temporomandibular joint, the Veteran was being examined immediately after repetitive use over time and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Concerning any other findings, there was class I occlusion.  There was moderate generalized attrition on remaining dentition.  The examiner noted that TMJ was common after a patient undergoes such a massive jaw resection and reconstruction.  The severing of muscles and bone and replacement with a graft created strain on the TMJ and made it difficult to resume normal function.  Considering, the examiner stated that the Veteran was functioning much better than most in his situation.

The Veteran was provided a VA medical examination in February 2016 specific to cranial nerve conditions.  The claims file was reviewed.  The diagnosis was listed as left mental nerve partial paresthesia due to mandibular resection after removal of ameloblastoma in 2005.  The Veteran reported left lip numbness that caused him to bite his lip, drool, and had difficulty kissing his wife.  He explained how his numbness was isolated to the lower left lip.  He could feel the skin of his chin and internally his gums.  He had difficulty with proprioception of his lower left jaw with food and found it annoying.  He therefore liked to chew his food on the right side.  The Veteran explained that his first symptoms of ameloblastoma were of numbness and tingling of the lower left jaw and lip, however it was more profound after surgery.  The examiner noted that cranial nerve V (trigeminal) was affected, causing constant pain, at times excruciating of the lower face, which was moderate, paresthesias and/or dysesthesias of the lower face, which was moderate, numbness of the lower face, which was moderate, and difficulty chewing, which was mild.  Muscle strength testing reflected moderate incomplete paralysis of the left cranial Nerve V.  The examination record notes that cranial nerve V controlled the muscles of mastication, clench jaw, palpate masseter, and temporalis.  All other muscle strength testing was normal.  Sensory examination was absent in the left lower face (cranial nerve V).  The examiner did not indicate degree of paralysis of the face as the examiner indicated that only the Veteran's left lower lip was numb.  It was noted that he could feel sharp touch, however with less intensity.  He could not feel light touch in this area at all.  An interior alveolar canal could not be seen on panoramic x-ray due to the resection of his jaw.  His iliac crest graft appears dense and well-adapted.  The examiner stated that the Veteran's numbness of his lip was common sequelae of a resection.

Analysis

After review of the record, the Board finds a higher rating is not warranted based on limitation of motion, specifically temporomandibular articulation.  The evidence of record does not show that the Veteran's inter-incisal range is limited to less than 21 millimeters to warrant an initial rating in excess of 20 percent.  In reaching this conclusion, the Board considered functional loss due to symptoms such as pain and weakness that cause additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Board accepts the Veteran's assertions of flare-ups and pain, the Board has considered this in its consideration of whether a higher rating is warranted.  The rating schedule does not provide a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even considering the Veteran's complaints of pain, functional loss and impairment, the Board concludes that the overall manifestations do not demonstrate a degree of functional loss so as to warrant an initial rating in excess of 20 percent.  In fact, the February 2016 VA medical examination report noted that the Veteran was being examined immediately after repetitive use over time and that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Accordingly, a higher rating on the basis of additional functional impairment and loss is not warranted at any time during the appeal.  

Concerning the service-connected neurological impairment of the inferior alveolar nerve, the Veteran has been assigned an initial rating of 10 percent effective September 15, 2005 and a 50 percent rating effective July 25, 2011.  

The Board finds a higher rating is not warranted prior to July 25, 2011.  During this period, the Veteran is rated for "moderate" impairment of the fifth cranial nerve.  The record does not include any opinions as to the severity of the impairment during this period.  However, the 2016 VA cranial nerve examiner determined that the fifth cranial nerve impairment resulted in at most moderate sensory and motor deficit, and there is no indication, lay or medical, of an improvement in the condition which would render the 2016 determination inapplicable to this period.  Rather, the record suggests a worsening of the Veteran's symptoms and associated impairment.  

Moreover, the reported symptoms and associated impairment during this period do not approximate the disability picture contemplated by a higher rating.  The rating criteria stipulate that when the involvement is wholly sensory, the rating should be at most analogous to moderate incomplete paralysis.  38 C.F.R. § 4.124a.  The record indicates that the Veteran's impairment of temporomandibular articulation, and associated painful motion, was separately evaluated during this period; as such, it is not for consideration in determining the appropriate rating under Diagnostic Code 8205.  The Board finds there is not competent evidence of other motor impairment which could warrant a rating higher than 10 percent during this period.  Notably, examination only reveals impairment of sensation, and the record indicates that it is the impaired sensation that resulted in impairment of mastication and possibly speech.  The Board recognizes that the Veteran experienced pain and took medication for his symptoms.  Even considering these symptoms, however, and the impairment of sensation, the Board finds the criteria for an initial rating in excess of 10 percent prior to July 25, 2011, have not been met.  In making this determination, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during the entire period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board considered the Veteran's reports along with findings from the VA examinations and additional medical evidence of record.  The Board finds that the objective medical findings are afforded greater probative weight as to the manifestations of the Veteran's disability prior to the July 25, 2011 VA examination report, which showed an objective worsening in symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

From July 25, 2011, the Veteran has been in receipt of the maximum schedular rating of 50 percent for complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205.  Accordingly, a higher initial rating is not warranted.

Concerning application of other relevant diagnostic codes, the Board notes that there are other codes pertinent to the nerves.  The July 2011 VA medical examination report indicated that examination of Nerve VII showed that the Veteran's puffing out of cheeks was weak; however, this finding was not linked to the status-post ameloblastoma and there is no competent evidence of nerve involvement other than the fifth cranial nerve.  Therefore, a separate and/or higher rating under any other neurological diagnostic code is not appropriate.

Further, the Board notes that there are missing lower teeth, #17 - 21.  The most recent VA medical examination report noted that the missing teeth, 18-21, were replaced by prosthesis and that the 18th tooth implant was to be fixed soon.  Diagnostic Code 9913 directs that where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable rating is warranted.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  A 10 percent rating is warranted for all lower anterior missing teeth missing (where the lost masticatory surface cannot be restored by suitable prosthesis) and where all upper anterior teeth are missing (where the lost masticatory surface cannot be restored by suitable prosthesis).  Such has not been shown by the evidence of record; therefore, a separate compensable rating under Diagnostic Code 9913 is not warranted.  

In this case, other than the staged ratings already assigned, there is no identifiable period that would warrant an initial rating in excess of 10 percent prior to July 25, 2011, and no identifiable period that would warrant an initial rating in excess of 50 percent from July 25, 2011.  Therefore, staged ratings, other than the ratings already assigned, are not appropriate.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, with respect to any separate rating for a scar below the Veteran's mandible, there is no evidence of a painful, unstable, or deep scar or that the scar exceeds an area of 144 square inches.  Therefore, a separate rating for a scar is not warranted.  

Scar

A March 2008 rating decision granted service connection for residuals, donor site, right iliac crest associated with ameloblastoma, status post jaw resection and reconstruction.  The rating decision assigned a noncompensable initial rating effective February 21, 2006.  Thereafter, an October 2012 rating decision assigned a higher rating of 10 percent effective July 25, 2011, the date of a VA medical examination which showed a painful scar.  The rating was assigned under Diagnostic Codes 5099-7804.  Such action created staged ratings.  

During the pendency of the Veteran's appeal, the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  The Veteran has not specifically requested a rating under the new criteria.  

As in effect prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than of the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. 

As in effect prior to October 23, 2008, Diagnostic Code 7802 provides ratings for scars, other than of the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

As in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

As in effect prior to October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

As in effect prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Private medical treatment records dated in April 2006 show that the Veteran presented with swelling corresponding to an incision for a donor site on the right anterior iliac crest.  On physical examination, the Veteran had cellulitic appearance from the area of swelling.  The area was drained and a diagnosis of seroma over the donor site at the right anterior/superior iliac crest was listed.  

The July 2011 VA examination report noted that the right iliac crest bone marrow graft donor site.  He had 2 donor sites.  One on the right is associated with the jaw reconstruction and the left was associated with the ankle fusion attempt.  The right required draining six weeks of a 40 to 50 cm seroma with local cellulitis treated with p.o. antibiotics.  He kept his belt above this area of the waistline.  He did not wear any elastic banded waists such as sweatpants as a result.  It did not affect his sitting or walking tolerance.  Examination of the iliac crest site shows two scars.  The right measures 8 cm x less than 0.5 cm.  It was skin-colored without disfigurement, linear without ulceration, depression, or elevation.  It was smooth without attachment though there was tenderness to palpation over the lateral 2 cm over the bone directly.  The examiner listed a diagnosis of right iliac crest bone harvest site February 2006 with a history of seroma drainage and residual discomfort with palpation.

The Veteran was provided a VA medical examination in January 2016.  The examiner indicated review of military service treatment records, VA treatment records, civilian medical records, and radiograph and CT scan of the bilateral pelvis and hips.  The report noted diagnoses of bilateral iliac crest scars.  The date of diagnoses was 1988 for the left and 2005 for the right.  It was noted that both scars were continuously tender to the touch and painful at a 5-6/10 pain level with no weather or temperature effects.  The scars were not unstable.  The length of the right lower extremity scar was 10 cm. and the length of the left lower extremity scar was 11 cm.  There were no deep non-linear scars or superficial non-linear scars.  The examiner indicated that the Veteran's scars did not impact his ability to work.  The examiner stated that the bilateral IC scars had local incisional scar pain and tenderness that did not radiate elsewhere and did not affect the hip joints whatsoever.  

After consideration of the evidence, the Board finds a 10 percent rating is warranted for the entire period of the appeal based on the competent evidence of painful scar.  At the 2010 hearing, the Veteran testified that the scar was tender.  Although the record does not reveal a finding of tenderness on examination prior to July 25, 2011, as required by regulation, the record is absent any medical examination of the scar prior to that date.  In the absence of contraindicating medical evidence, the Board finds the Veteran's testimony in 2010 is probative evidence that the scar was tender throughout the appeal and not just as of the July 2011 examination.  

The Board finds a rating higher than 10 percent is not warranted at any time.  The scar is not unstable or deep, it does not meet the area requirements, and it has not been shown to cause limitation of function of any part.  

Other Considerations

Concerning any referral for extra-schedular consideration, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U. S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased initial rating for ameloblastoma, post jaw resection, currently rated as 20 percent disabling, is denied.

Entitlement to an increased initial rating for impairment of the interalveolar nerve (fifth cranial nerve), rated as 10 percent disabling prior to July 25, 2011, and 50 percent disabling from that date forward is denied.

The Board having determined that the residuals of right iliac crest bone and marrow graft donor site warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




		
	N. SNYDER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


